 FREEMAN MANUFACTURING COMPANY577situation, we would find that such group bargaining as took place wasfor the convenience of the employers and unions involved, and was notundertaken with the intention of establishing a multiemployer unit.It logically follows that as a multiemployer unit did not exist, therewas no necessity for the Employer to "withdraw" from such non-existent unit.Accordingly, we would not dismiss the petition, butwould, instead, direct an election in the petitioned-for unit limited toemployees of the Employer.Freeman Manufacturing Company, EmployerandDistrict No.117, International Association of Machinists,AFL-CIO, Peti-tioner.Case No. 7-RC,-6150.August 27, 196.DECISION AND, CERTIFICATION OF RESULTSOF ELECTIONPursuant to the provisions of a stipulation for certification uponconsent election, an election by secret ballot was conducted by theRegional Director for the Seventh Region on March 11, 1964, amongthe employees in the stipulated unit.After the election the RegionalDirector served upon the parties a tally of ballots which showed thatof approximately 193 eligible voters, 178 votes were cast, of which86 were for, and 89 were against, the Petitioner, no ballots were void,and 3 ballots were challenged.The challenges were insufficient innumber to affect the results.Thereafter, the Petitioner filed objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an investigation, and, onApril 10, 1964, issued and served upon the parties his report on objec-tions, in which he found merit in the Petitioner's objection and recom-mended that the election be set aside and a new election held.TheEmployer filed timely exceptions to the Regional Director's report andrecommendations.Upon the entire record in this case, the Board' finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Brown and Jenkins].148 NLRB No. 68.760-577-65-vol. 148-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesof the Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees employed by FreemanManufacturing Company in Sturgis, Michigan, excluding officeclerical employees, plant-clerical employees, professional andtechnical employees, production experimental and design em-ployees, fitters, mechanical experimental and design employees,production control employees, guards, and supervisors as definedin the Act.5.The Petitioner's objection relates to a letter sent to employees bythe Employer prior to the election, allegedly containing an impliedthreat of loss of business and resulting loss of jobs if the employeesvoted for the Petitioner.The Regional Director's investigation revealed that the Employersent letters to employees dated February 27 and March 2, 4, 5, 6, 7,and 9.The March 9 letter had an attachment dated March 5. Theattachment, to which Petitioner specifically objects, is a purportedcommunication from the Employer's sales manager to Its top execu-tive and states the following :Since nearly 50 percent of our sales are through Sears andsince I am responsible for generating and maintaining these sales,I hope you will accept my opinion on the problems we may faceif the union vote goes against us.As well you know, competition with over 400 corset and bramanufacturers is severe, cut-throat and many times impossible'to overcome.The future looks even more difficult because thegiants in our industry such as Formfit, Warners, Gossard andMaidenform have, within the last year, formed separate com-panies solely to solicit business from our chief customer, Sears,Roebuck and Company. Because of their large designing andmanufacturing facilities and extensive sales forces, they are ex-tremely tough competition for a small company such as ours.Our ability to compete with these giants and all others isabsolutely dependent upon our ability to deliver and to maintainquality and price levels.I know that any interruption in delivery would result in theimmediate transfer of the business to any one of dozens of manu-facturers who are ready, willing and able to take' over our share (,rFREEMAN MANUFACTURING COMPANY579of the business at a moment's notice.The resultant loss of jobsdue to the cancellation of orders would be fatal to our company.If our largest buyers, such as Sears, think that union activitycould possibly affect our dealings with them in any way, it willbe much harder, if not impossible, to sell them.The business we now have has not come easily. It has built upgradually over the years and is the result of experience, longhours of work in designing, fitting and sampling and almostweekly trips to Chicago to fight for a,share of the market.Youwell know that we have no control over the buying decisions ofcustomer acceptance.All items, sold to Sears are always on,a trial basis; and evensuccessful items are constantly subject to being dropped or re-placed by competitive styles.As a matter of fact, some of ourgarment styles that have been accepted have been disconttinuedbefore the selling season. In other words, Sears' business isalways vulnerable and can be maintained only by constant re-styling and repricing.'Our problems now are difficult.But Ibelieve they will be- far greater if the Company is Unionized.The Employer's letter of February 27 expressed its opposition tothe Union and explained that, by law, the Employer could make nopromises to its employees. It also encouraged all eligible employeesto vote.The March 2 letter explained to the employees that the Em-ployer has a personal interest in their welfare, that it fulfilled a com-munity need by providing steady employment for its employees aswell as temporary work without the restriction of union membership,and that it did not know what employee dissatisfactions could havecaused the interest in unionization.The final paragraph of theMarch 2 letter stated' in part, that "Our company has survived its com-petition and has grown because all of us working together have ef-ficiently produced quality products for delivery when our customerswanted them."-The March 4 letter repeated the Employer's ignorance of employeedissatisfactions, that gave rise to interest in the Union and the Em-ployer's inability to' make any changes lest it commit unfair laborpractices.The March 5 letter was a reply to a union handbill whichwas in answer to the Employer's February 27 letter. It reiteratedthe Employer's interest 'in the welfare of its employees and pointedout that the Union's only source of income is dues, fees, as'sessments,etc., and that regardless of promises made the union can only securebenefits for its members through the. give and take of collectivebargaining. 580'DECISIONSRELATIONS BOARDThe March 6 letter dealt with job security and contained the follow-ing paragraphs :Regardless of what specific job you may be performing, mostof you workfor one customer.Many of you work only on girdles.If Sears were dissatisfied with our quantity, our deliveries or ourprices, they coulddwnapus asa supplier in a moment.We haveno long term contract with them.We depend upon this businessalmost on a day to day basis. If they switched to another sup-plier, imagine how many jobs would be discontinued.Suppose Kimberly-Clark decided to buy their belts-elsewhere,which they would do almost without notice if they so chose. Ifthey did this, just think how many jobs would be discontinued.This same thing could happen with our other products, our othercustomers.If the customers do not buy, there are no jobs andhence no job security.There is no way in the world a union can make our customerscontinue to buy from us.But a unioncanmake jobsinsecureif itinsists that an employer engage in .practices which adverselyaffect quality, delay deliveries or result in higher prices for theproduct.The customer is the boss.He will place his businesswhere he wishes.While we are on this subject, there is another way a union cancontribute to theinsecurityof jobs.That is by inducing em-ployees to strike.Every account of any substance that we havewoulddesertus likea sinking shipif we were struck.Our cus-tomers are not concerned about you, us or the company.Theyonly want a reliable source of supply and, with as many suppliersas there are who are eager for the business, they would not hesitateto permanently ditch this company.The March 7 letter again pointed out to employees that there is 'thepossibility the Union may not be able to negotiate the changes it haspromised the employees.The March 9 letter stated that the Em-ployer's profit margins were not large, that it is a small company ina highly competitive field, that it is completely dependent upon a fewlarge customers, and that job security depends upon the Employer'sability to satisfy its customers at prices the customers are willingto pay.The Regional Director's investigation further revealed that thePetitioner also sent to employees a series of letters and distributedhandbills.These communications for the most part answered spe-cifically the arguments against unionization presented by the Em=ployer and gave reasons why the employees should vote for the Peti-tioner.They stressed the advantages of collective bargaining througha chosen representative, that strikes can be called only by a three- FREEMAN MANUFACTURING COMPANY581fourths majority, that under the law, the Employer has a duty to bar-gain over layoffs, seniority, and benefits, and that Federal law protectsemployees in the event of plant closure.Viewing the Employer's statements in their total context, theRegional Director, relying onCarl T. Mason Co., Inc.,142 NLRB480, in which the Board was concerned with related type preelectionstatements, was of the opinion that the March 9 letter and attachmentwas the culmination of a series of communications that had the impactof instilling "a clear fear in the employees that their future welfarewould not truly be served by designation of the Petitioner as theirbargaining representative."The Regional Director found that thebasic subject matter of the objections had its origin in the above-quotedportions of the March 2 letter, was expanded in the March 6 letter,quoted above, and culminated in the March -9 letter with its attach-ment.He concluded that the March 9 communication, taken alone orin context with the preceding series of letters, contained the impliedthreat that "introduction of a union into the Employer's business op-erations would be the principal, if not only, cause for future insecurity,loss of employment or complete elimination of the Employer fromthe competitive scene," and that this threat interfered with the freechoice of the employees.The fact that the Petitioner had an op-portunity to respond in detail to the Employer's written statements, inthe opinion of the Regional Director, did not remove the adverseimpact of such statements.Accordingly, he recommended that Peti-tioner's objection be sustained and the election set aside.We do notagree.We have read the letters of the Employer in, their entirety andhave considered not only their contents, but their timing, the op-portunity for the Petitioner to respond, and its actual responsesthereto.Contrary to the Regional Director and our dissenting col-league, we conclude that under all the circumstances the Employer'sletters differed in tone, context, and impact from the type of preelec-tion propaganda relied upon by the Regional' Director in setting theelection aside.The issue of loss of business and a resultant reduc-tion in the work force was fully brought to the attention of theemployees by the electioneering of both the Employer and the Peti-tioner.2In our opinion, the Employer's letter could clearly be eval-uated by the employees as partisan electioneering and was withinthe permissible limits of campaign propaganda 3The Employer'szContrary to the implication in the dissenting opinion,we do not question the validityof the principle that employer coercion is neither legitimatized nor diluted by a union'sopportunity to respondOur point of departure is our inability to agree with the dissentthat the Employers statements,read in context and considered in their entirety,consti-tuted threats of reprisal3SeeAmerican Greetings Corporation,146 NLRB 1440;Arch Beverage Corporation,140 NLRB 1385 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements set forth its economic and competitive position in the in-dustry and presented this information in a noncoercive manner.Ac-cordingly, we shall overrule the Petitioner's objection and certify theresults of the election.[The Board certified that a majority of the valid votes was not castfor District No. 117, International Association of Machinists, AFL-CIO, and that said labor organization is not the exclusive representa-tive of the employees in the unit found appropriate.]MEMBER BROWN, dissenting :I agree with the Regional Director's conclusion that the Employer'spreelection comment interfered with the employees' exercise of freechoice.In its March 6 letter the Company clearly threatened its employeeswith an inevitable cutback in jobs if unionism occurred, and furtherunderlined this theme by predicting that it was unlikely to make anyeffort to seek added opportunities after it was "deserted" by its presentaccounts.The Employer concluded this letter with the followingparagraphs-omitted by my colleagues in their recitation of its con-tents-warning of the results of any strike :Maybe some of our employees would like to see such thingsoccur.We hope that most of you would not. If we were to bestruck and thus lose practically all of our business, there wouldbe practicallynojobs for the employees.We seriously doubtthat we would have the energy or desire to go to the effort to startall over from scratch to rebuild the business.The organizers will probably try to' convince you that whatwe are saying is "hog-wash."It isn't.The March 9 letter amplified the hazards of voting for the Union, andcontinued to stress the tenuous nature of the employees' job security.Attached to this communication was -an appeal by the Company'ssalesmanager, quoted by my colleagues,` again emphasizing that theadvent of a union would likely cause customers to go to other sup-pliers.He noted that "The resultant loss of jobs due to the cancella-tion of orders would be fatal to our company."In certain circumstances, an employer may have some justificationfor relating its competitive market position to employees.But whenthis information is relentlessly brought home to the employees,coercion replaces fact and fear dominates reason. In my opinion, therecord leaves no doubt that the Employer's campaign tended to instillin its employees a fear of imminent job loss if they voted for theUnion.Furthermore, the Board again is departing from its well- GARDEN SUPER MARKET, INC.583founded principle by legitimizing the Employer's conduct becausethe Union also reached the employees with its campaign material.Comment amounting to threats is not diluted by such means, forthreats by one having economic control over the voters cannot bedispelled or abated by a response from any outside source.4The factthat a party has an opportunity to respond is material only in deter-mining whether a misrepresentation warrants setting an electionaside.Time to reply is immaterial where interference with an elec-tion occurs by other conduct, such as threats or the undue creation offears of economic loss.As set forth in my dissenting opinion inSivure Brothers, Incorporated,'the rationale behind this difference isthe fact that misrepresentations are appeals to reason based on er-roneous facts, whereas other types of improper campaign materialhave their impact by generating fear.Misstatements of fact possi-bly can be met by the supplying of correct information, but an emo-tional reaction of fear is not responsive to denials or explanations andcannot be dissipated or counterbalanced by factual replies.Here the Employer's sustained emphasis on the probability of jobloss if the Union were certified could only prevent the uncoerced votewhich the Act envisions.Accordingly, I would direct the RegionalDirector to hold another election.6 Oak Manufacturing Company.141 NLRB 1323;see alsoTrent Tube Company, Sub-sidiaryof Crucible Steel Company of America,147 NLRB 538 (dissenting opinion).6147 NLRB 43.Garden Super Market,Inc.andRetail Clerks Union,Local 1015,Retail Clerks International Association,AFL-CIO.Case No.17-CA-4337.August 28, 1964DECISION AND ORDEROn May 5, 1964, Trial Examiner Robert E. Mullin issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.148 NLRB No. 64.